Exhibit 10.48

 

Execution Version

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Security Agreement”) is made and entered into as
of December 23, 2004 by BEARINGPOINT, INC., a Delaware corporation (the
“Borrower” and a “Grantor”), EACH OF THE UNDERSIGNED DOMESTIC SUBSIDIARIES OF
THE BORROWER AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION
OF A SECURITY JOINDER AGREEMENT (each a “Guarantor” and a “Grantor”, and
collectively with the Borrower, the “Grantors”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (the “Administrative
Agent”) for each of the Lenders now or hereafter party to the Credit Agreement
defined below (collectively with the Administrative Agent, and certain other
Persons parties to Related Credit Arrangements as more particularly described in
Section 21 hereof, the “Secured Parties”) now or hereafter party to the Credit
Agreement (as defined below). All capitalized terms used but not otherwise
defined herein or pursuant to Section 1 hereof shall have the respective
meanings assigned thereto in the Credit Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Secured Parties have agreed to provide to the Borrower a certain
revolving credit facility with a letter of credit and swing line sublimit
pursuant to the Credit Agreement dated as of December 17, 2004 by and among the
Borrower, the Administrative Agent and the Lenders (as from time to time
amended, revised, modified, supplemented or amended and restated, the “Credit
Agreement”); and

 

WHEREAS, as collateral security for payment and performance of the Obligations
and the obligations and liabilities of any Loan Party now existing or hereafter
arising under Related Credit Arrangements, the Borrower is willing to grant to
the Administrative Agent for the benefit of the Secured Parties a security
interest in all of its personal property and assets pursuant to the terms of
this Security Agreement; and

 

WHEREAS, each Guarantor will materially benefit from the Loans to be made, and
the Letters of Credit to be issued, under the Credit Agreement and each
Guarantor is a party (as signatory or by joinder) to a Guaranty pursuant to
which each Guarantor guarantees the Obligations of the Borrower; and

 

WHEREAS, as collateral security for payment and performance by each Guarantor of
its Guarantor’s Obligations (as defined in the Guaranty to which such Guarantor
is a party), and the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) hereunder or under any of the other
Loan Documents to which it is now or hereafter becomes a party, each Guarantor
is willing to grant to the Administrative Agent for the benefit of the Secured
Parties a security interest in all of its personal property and assets pursuant
to the terms of this Security Agreement; and

 

WHEREAS, the Secured Parties are unwilling to enter into the Loan Documents
unless the Borrower and the Guarantors enters into this Security Agreement;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce the Secured Parties to enter into the Loan
Documents and to make Loans and issue Letters of Credit, and in further
consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Certain Definitions. Terms used in this Security Agreement, not otherwise
expressly defined herein or in the Credit Agreement, and for which meanings are
provided in the Uniform Commercial Code of the State of Delaware (the “UCC”),
shall have such meanings. The term “Qualifying Control Agreement” shall have the
meaning set forth on Schedule 1 hereto. For purposes of this Security Agreement:
(a) “Related Swap Contracts” means all Swap Contracts which are entered into or
maintained by any Loan Party with a Lender or Affiliate of a Lender in
connection with Indebtedness of the Borrower arising under the Loan Documents
and which are not prohibited by the express terms of the Loan Documents; (b)
“Related Treasury Management Arrangements” means all arrangements for the
delivery of treasury management services to or for the benefit of any Loan Party
which are entered into or maintained with a Lender or Affiliate of a Lender and
which are not prohibited by the express terms of the Loan Documents; and (c)
“Related Credit Arrangements” means, collectively, Related Swap Contracts and
Related Treasury Management Arrangements.

 

2. Grant of Security Interest. The Borrower hereby grants as collateral security
for the payment, performance and satisfaction of all of the Obligations and the
obligations and liabilities of any Loan Party now existing or hereafter arising
under Related Credit Arrangements, and each Guarantor hereby grants as
collateral security for the payment, performance and satisfaction of all of its
Guarantor’s Obligations (as defined in its Guaranty) and the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) hereunder or under any of the other Loan Documents to which
it is now or hereafter becomes a party (such obligations and liabilities of the
Borrower and the other Grantors referred to collectively as the “Secured
Obligations”), to the Administrative Agent for the benefit of the Secured
Parties a continuing first priority security interest in and to, and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties, all of the personal property and assets of such Grantor or in which
such Grantor has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located, including the following:

 

(a) All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

 

(b) All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging

 

2



--------------------------------------------------------------------------------

materials and any and all items used or consumed in the operation of the
business of such Grantor or which may contribute to the finished product or to
the sale, promotion and shipment thereof, in which such Grantor now or at any
time hereafter may have an interest, whether or not the same is in transit or in
the constructive, actual or exclusive occupancy or possession of such Grantor or
is held by such Grantor or by others for such Grantor’s account (collectively
referred to hereinafter as “Inventory”);

 

(c) All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, fixtures and articles of tangible personal
property of every description, and all computer programs embedded in any of the
foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);

 

(d) All general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments, including
all contracts or contract rights to perform or receive services, to purchase or
sell goods, or to hold or use land or facilities, and to enforce all rights
thereunder, all causes of action, corporate or business records, inventions,
patents and patent rights, rights in mask works, designs, trade names and
trademarks and all goodwill associated therewith, trade secrets, trade
processes, copyrights, licenses, permits, franchises, customer lists, computer
programs and software, all internet domain names and registration rights
thereto, all internet websites and the content thereof, all payment intangibles,
all claims under guaranties, tax refund claims, all rights and claims against
carriers and shippers, leases, all claims under insurance policies, all
interests in general and limited partnerships, limited liability companies, and
other Persons not constituting Investment Property (as defined below), all
rights to indemnification and all other intangible personal property and
intellectual property of every kind and nature (collectively referred to
hereinafter as “General Intangibles”);

 

(e) All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

 

(f) All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

 

(g) All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding any Subsidiary Securities as
defined in, and in some cases subject to, the Pledge Agreement (collectively
referred to hereinafter as “Investment Property”);

 

(h) All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

 

3



--------------------------------------------------------------------------------

(i) All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);

 

(j) All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

 

(k) The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

 

(l) All books and records relating to any of the foregoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

(m) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

 

All of the property and interests in property described in subsections (a)
through (m) are herein collectively referred to as the “Collateral”.
Notwithstanding anything to the contrary contained in clauses (a) through (m)
above, the security interest created by this Security Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property.
“Excluded Property” includes the following:

 

  (i) any permit, lease, license, contract or other agreement held by any
Grantor that validly prohibits the creation by such Grantor of a security
interest therein; and

 

  (ii) any permit, lease, license, contract or other agreement held by any
Grantor to the extent that Law applicable thereto prohibits the creation of a
security interest therein.

 

3. Perfection. As of the date of execution of this Security Agreement or
Security Joinder Agreement by each Grantor, as applicable (with respect to each
Grantor, its “Applicable Date”), and subject to the Post Closing Agreement,
dated as of the date hereof, between the Borrower and the Administrative Agent,
such Grantor shall have:

 

(a) furnished the Administrative Agent with duly authorized financing statements
in form, number and substance as provided by the Administrative Agent and
suitable for filing, sufficient under applicable Law, and satisfactory to the
Administrative Agent in order that upon the filing of the same the
Administrative Agent, for the benefit

 

4



--------------------------------------------------------------------------------

of the Secured Parties, shall have a duly perfected security interest in all
Collateral in which a security interest can be perfected by the filing of
financing statements;

 

(b) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may reasonably request,
furnished the Administrative Agent with properly executed Qualifying Control
Agreements, issuer acknowledgments of the Administrative Agent’s interest in
Letter-of-Credit Rights, and evidence of the placement of a restrictive legend
on tangible chattel paper (and the tangible components of electronic Chattel
Paper), and taken appropriate action acceptable to the Administrative Agent
sufficient to establish the Administrative Agent’s control of electronic Chattel
Paper (and the electronic components of hybrid Chattel Paper), as appropriate,
with respect to Collateral in which either (i) a security interest can be
perfected only by control or such restrictive legending, or (ii) a security
interest perfected by control or accompanied by such restrictive legending shall
have priority as against a lien creditor, a purchaser of such Collateral from
the applicable Grantor, or a security interest perfected by Persons not having
control or not accompanied by such restrictive legending, in each case in form
and substance acceptable to the Administrative Agent and sufficient under
applicable law so that the Administrative Agent, for the benefit of the Secured
Parties, shall have a security interest in all such Collateral perfected by
control; and

 

(c) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may reasonably request,
delivered to the Administrative Agent or, if the Administrative Agent shall
specifically consent in each instance, an agent or bailee of the Administrative
Agent who has acknowledged such status in a properly executed Qualifying Control
Agreement possession of all Collateral with respect to which either a security
interest can be perfected only by possession or a security interest perfected by
possession shall have priority as against Persons not having possession, and
including in the case of Instruments, Documents, and Investment Property in the
form of certificated securities, duly executed endorsements or stock powers in
blank, as the case may be, affixed thereto in form and substance acceptable to
the Administrative Agent and sufficient under applicable law so that the
Administrative Agent, for the benefit of the Secured Parties, shall have a
security interest in all such Collateral perfected by possession;

 

with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist and have priority under Section
7.01 of the Credit Agreement (“Permitted Liens”). All financing statements
(including all amendments thereto and continuations thereof), control
agreements, certificates, acknowledgments, stock powers and other documents,
electronic identification, restrictive legends, and instruments furnished in
connection with the creation, enforcement, protection, perfection or priority of
the Administrative Agent’s security interest in Collateral, including such items
as are described above in this Section 3, are sometimes referred to herein as
“Perfection Documents”. The delivery of possession of items of or evidencing
Collateral, causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents, the
establishment of control over items of Collateral, and

 

5



--------------------------------------------------------------------------------

the taking of such other actions as may be necessary or advisable in the
determination of the Administrative Agent to create, enforce, protect, perfect,
or establish or maintain the priority of, the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral is
sometimes referred to herein as “Perfection Action”.

 

4. Maintenance of Security Interest; Further Assurances.

 

(a) Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable Law, without the signature of the Grantor appearing
thereon) financing statements (including amendments thereto and initial
financing statements in lieu of continuation statements) or other Perfection
Documents (including copies thereof) showing such Grantor as “debtor” at such
time or times and in all filing offices as the Administrative Agent may from
time to time determine to be necessary or advisable to perfect or protect the
rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including all assets of the Grantor (other than those items of
personal property expressly excluded from the grant of a security interest).
Each Grantor hereby irrevocably ratifies and acknowledges the Administrative
Agent’s authority to have effected filings of Perfection Documents made by the
Administrative Agent prior to its Applicable Date.

 

(b) With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Administrative Agent
for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all fees and
expenses (including documentary stamp, excise or intangibles taxes) incurred in
connection with the preparation, delivery, or filing of any Perfection Document
or the taking of any Perfection Action to perfect, protect or enforce a security
interest in Collateral in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Permitted Liens. All amounts not so paid
when due shall constitute additional Secured Obligations and (in addition to
other rights and remedies resulting from such nonpayment), upon the request of
the Required Lenders pursuant to Section 2.09(b)(ii) of the Credit Agreement,
shall bear interest from the date of demand until paid in full at the Default
Rate.

 

6



--------------------------------------------------------------------------------

(c) Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.

 

5. Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, subsidiaries, directors,
officers, employees or agents) shall receive any proceeds of Collateral,
including without limitation monies, checks, notes, drafts or any other items of
payment, each Grantor shall hold all such items of payment in trust for the
Administrative Agent for the benefit of the Secured Parties, and as the property
of the Administrative Agent for the benefit of the Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the
Administrative Agent, such Grantor shall cause such Collateral to be forwarded
to the Administrative Agent for its custody, possession and disposition on
behalf of the Secured Parties in accordance with the terms hereof and of the
other Loan Documents.

 

6. Preservation and Protection of Collateral.

 

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, except with
respect to the Collateral in its possession. Each Grantor shall be responsible
for the safekeeping of its Collateral, and in no event shall the Administrative
Agent, except with respect to the collateral in its possession, have any
responsibility for (i) any loss or damage thereto or destruction thereof
occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof, or (iii) any act or default of any carrier,
warehouseman, bailee or forwarding agency thereof or other Person in any way
dealing with or handling such Collateral.

 

(b) Each Grantor shall keep and maintain its material tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted. To the extent that such items are not a fixture on the date hereof,
and except as permitted by the Credit Agreement, no Grantor shall permit any
such items to become a fixture to real property (unless such Grantor has granted
the Administrative Agent for the benefit of the Secured Parties a Lien on such
real property having a priority acceptable to the Administrative Agent) or
accessions to other personal property not owned by any Grantor.

 

(c) Each Grantor agrees (i) except as permitted under the Credit Agreement, to
pay when due all taxes, charges and assessments against the Collateral in which
it has any interest, unless being contested in good faith by appropriate
proceedings diligently conducted and against which adequate reserves have been
established in accordance with GAAP applied on a basis consistent with the
application of GAAP in the Audited Financial Statements and evidenced to the
satisfaction of the Administrative Agent and provided that all enforcement
proceedings in the nature of levy or foreclosure are effectively stayed, and
(ii) to cause to be terminated and released all Liens (other than Permitted
Liens) on the Collateral. Except as permitted under the Credit Agreement,

 

7



--------------------------------------------------------------------------------

upon the failure of any Grantor to so pay or contest such taxes, charges, or
assessments, or cause such Liens to be terminated, the Administrative Agent at
its option may pay or contest any of them or amounts relating thereto (the
Administrative Agent having the sole right to determine the legality or validity
and the amount necessary to discharge such taxes, charges, Liens or assessments)
but shall not have any obligation to make any such payment or contest. All sums
so disbursed by the Administrative Agent, including all filing fees, advances,
charges, costs and expenses, including, to the extent payable pursuant to
Section 10.04 of the Credit Agreement, fees, charges and disbursements of
counsel for the Secured Parties (“Attorney Costs”), court costs, expenses and
other charges related thereto, shall be payable on demand by the applicable
Grantor to the Administrative Agent and shall be additional Secured Obligations
secured by the Collateral, and any amounts not so paid on demand (in addition to
other rights and remedies resulting from such nonpayment), upon the request of
the Required Lenders pursuant to Section 2.09(b)(ii) of the Credit Agreement,
shall bear interest from the date of demand until paid in full at the Default
Rate.

 

7. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

 

(a) It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
reasonable Attorney Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment), upon the request of the Required
Lenders pursuant to Section 2.09(b)(ii) of the Credit Agreement, shall bear
interest from the date of demand until paid in full at the Default Rate.

 

(b) It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except as
permitted under the Credit Agreement or any other Loan Document, (ii) create or
suffer to exist any Lien upon or with respect to any of the Collateral except
for the security interests created by this Security Agreement and Liens
permitted under the Credit Agreement, or (iii) except as permitted under the
Credit Agreement, take any other action in connection with any of the Collateral
that would materially impair the value of the interest or rights of such

 

8



--------------------------------------------------------------------------------

Grantor in the Collateral taken as a whole or that would materially impair the
interest or rights of the Administrative Agent for the benefit of the Secured
Parties.

 

(c) It has all requisite power, legal right and lawful authority to enter into
this Security Agreement (and any Security Joinder Agreement applicable to it)
and to perform its terms, including the grant of the security interests in the
Collateral herein provided for.

 

(d) No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Security Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for (x) action required by the Uniform Commercial
Code to perfect and exercise remedies with respect to the security interest
conferred hereunder or (y) notices required in connection with the exercise of
remedies with respect to government contracts.

 

(e) No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Administrative Agent for the benefit of the
Secured Parties in connection with the security interests conferred hereunder.

 

(f) Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its Organization Documents as of its Applicable Date and at any time during the
five (5) year period ending as of its Applicable Date (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor, and
the identification number of such Grantor in its jurisdiction of formation (if
any), (iii) each address of the chief executive office of each Grantor as of its
Applicable Date and at any time during the Covered Period, (iv) all trade names
or trade styles used by such Grantor as of its Applicable Date and at any time
during the Covered Period, (v) the address of each location of such Grantor at
which any tangible personal property Collateral (including Account Records and
Account Documents) is located at its Applicable Date or has been located at any
time during the Covered Period, (vi) with respect to each location described in
clause (v) that is not owned beneficially and of record by such Grantor, the
name and address of the owner thereof, and (vii) the name of each Person other
than such Grantor and the address of such Person at which any tangible personal
property Collateral of such Grantor is held under any warehouse, consignment,
bailment or other arrangement as of its Applicable Date. Except as permitted by
the Credit Agreement, no Grantor shall change its name, change its jurisdiction
of formation (whether by

 

9



--------------------------------------------------------------------------------

reincorporation, merger or otherwise), change the location of its chief
executive office, or utilize any additional location where tangible personal
property Collateral (including Account Records and Account Documents) may be
located, except upon giving not less than fifteen (15) days’ prior written
notice (or concurrent notice with respect to a change in its utilization of an
additional location where tangible personal property Collateral may be located)
to the Administrative Agent and taking or causing to be taken at such Grantor’s
expense all such Perfection Action, including the delivery of such Perfection
Documents, as may be reasonably requested by the Administrative Agent to perfect
or protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.

 

(g) Except as permitted by the Credit Agreement, no Grantor shall engage in any
consignment transaction in respect of any of the Collateral, whether as
consignee or consignor, without the prior written consent of the Administrative
Agent in each instance, which shall not be unreasonably withheld.

 

(h) Except as permitted by the Credit Agreement, no Grantor shall cause, suffer
or permit any of the tangible personal property Collateral to be in the
possession, custody or control of any warehouseman or other bailee without the
prior written consent of the Administrative Agent in each instance, which shall
not be unreasonably withheld.

 

(i) Except as permitted by the Credit Agreement, no material portion of any
tangible personal property Collateral is or shall be (except in the ordinary
course of business) located at any location that is leased by such Grantor from
any other Person, unless (x) such location and lessor is set forth on Schedule
7(f) attached hereto or such Grantor provides not less than fifteen (15) days’
prior written notice thereof to the Administrative Agent, (y) Grantor shall use
commercially reasonable efforts to cause such lessor to acknowledge the Lien in
favor of the Administrative Agent for the benefit of the Secured Parties
conferred hereunder and waive its statutory and consensual liens and rights with
respect to such Collateral in form and substance reasonably acceptable to the
Administrative Agent and delivered in writing to the Administrative Agent prior
to any Collateral being located at any such location, and (z) the Grantor shall
have caused at its expense to be prepared and executed such additional
Perfection Documents and to be taken such other Perfection Action as the
Administrative Agent may deem necessary or advisable to carry out the
transactions contemplated by this Security Agreement.

 

8. Inspection. The Administrative Agent (by any of its officers, employees and
agents), on behalf of the Secured Parties, shall have the right upon reasonable
prior notice to an executive officer of any Grantor, and at any reasonable times
(and for reasonable durations) during such Grantor’s usual business hours, to
inspect the Collateral, all records related thereto (and to make extracts or
copies from such records), and the premises upon which any of the Collateral is
located, to discuss such Grantor’s affairs and finances with any Person (other
than Persons obligated on any Accounts (“Account Debtors”) except as expressly
otherwise permitted in the Loan Documents) and to verify with any Person other
than (except as expressly otherwise permitted in the Loan Documents) Account
Debtors the amount, quality, quantity, value and condition of, or any other
matter relating to, the Collateral; provided, however, that when an

 

10



--------------------------------------------------------------------------------

Event of Default has occurred and is continuing, the Administrative Agent (by
any of its officers, employees and agents), on behalf of the Secured Parties,
may inspect the Collateral, all records related thereto (and to make extracts or
copies from such records), and the premises upon which any of the Collateral is
located at any time during normal business hours and without advance notice, and
may discuss such Grantor’s affairs and finances with such Grantor’s Account
Debtors and verify the amount, quality, value and condition of, or any other
matter relating to, the Collateral with such Account Debtors. The inspection
provided for in this Section 8 shall be at the sole cost and expense of the
Secured Parties except (a) at any time an Event of Default has occurred and is
continuing, or (b) if such inspection is being conducted in conjunction with an
inspection at the expense of the Borrower pursuant to Section 6.10 of the Credit
Agreement. Upon or after the occurrence and during the continuation of an Event
of Default, the Administrative Agent may at any time and from time to time
employ and maintain on such Grantor’s premises a custodian selected by the
Administrative Agent who shall have full authority to do all acts necessary to
protect the Administrative Agent’s (for the benefit of the Secured Parties)
interest. All expenses incurred by the Administrative Agent, on behalf of the
Secured Parties, by reason of the employment of such custodian shall be paid by
such Grantor on demand from time to time and shall be added to the Secured
Obligations secured by the Collateral, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment), upon the
request of the Required Lenders pursuant to Section 2.09(b)(ii) of the Credit
Agreement, shall bear interest from the date of demand until paid in full at the
Default Rate. Notwithstanding anything in this Security Agreement to the
contrary, the Administrative Agent shall not have the right to conduct any
inspection that is prohibited by applicable Law.

 

9. Specific Collateral.

 

(a) Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

 

(i) Each Grantor shall keep accurate and complete records of its Accounts
(“Account Records”) and upon request of the Administrative Agent no more
frequently than once per fiscal quarter so long as no Event of Default has
occurred and is continuing such Grantor shall provide the Administrative Agent
with a schedule of Accounts in form and substance acceptable to the
Administrative Agent describing all Accounts created or acquired by such Grantor
(“Schedule of Accounts”); provided, however, that such Grantor’s failure to
execute and deliver any such Schedule of Accounts shall not affect or limit the
Administrative Agent’s security interest or other rights in and to any Accounts
for the benefit of the Secured Parties. If requested by the Administrative
Agent, each Grantor shall furnish to the Administrative Agent copies of proof of
delivery and other documents relating to the Accounts so scheduled, including
without limitation repayment histories and present status reports (collectively,
“Account Documents”) and such other matter and information relating to the
status of then existing Accounts as the Administrative Agent shall reasonably
request.

 

11



--------------------------------------------------------------------------------

(ii) All Account Records and Account Documents are and shall at all times be
located only at such Grantor’s current chief executive office as set forth on
Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an “Account Documents Location,”
or as to which the Grantor has complied with Section 7(f) hereof.

 

(iii) The Accounts are genuine, are in all respects what they purport to be, are
not evidenced by an instrument or document or, if evidenced by an instrument or
document, are only evidenced by one original instrument or document.

 

(iv) The Accounts cover bona fide sales, leases, licenses or other dispositions
of property usually dealt in by such Grantor, or the rendition by such Grantor
of services, to an Account Debtor in the ordinary course of business.

 

(v) The amounts of the face value of any Account shown or reflected on any
Schedule of Accounts, invoice statement, or certificate delivered to the
Administrative Agent, are actually owing to such Grantor and are not contingent
for any reason; and, except as existing on the date hereof, there are no
setoffs, discounts, allowances, claims, counterclaims or disputes of any kind or
description in an amount greater than $1,000,000 in the aggregate, or greater
than $500,000 individually, existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Debtor thereunder for any
deduction therefrom, except as may be stated in the Schedule of Accounts and
reflected in the calculation of the face value of each respective invoice
related thereto.

 

(vi) Except for conditions generally applicable to such Grantor’s industry and
markets, there are no facts, events, or occurrences known to such Grantor
pertaining particularly to any Accounts which are reasonably expected to
materially impair in any way the validity, collectibility or enforcement of
Accounts that would reasonably be likely, in the aggregate, to be of material
economic value, or in the aggregate materially reduce the amount payable
thereunder from the amount of the invoice face value shown on any Schedule of
Accounts, or on any certificate, contract, invoice or statement delivered to the
Administrative Agent with respect thereto.

 

(vii) The property or services giving rise thereto are not, and were not at the
time of the sale or performance thereof, subject to any Lien, claim, encumbrance
or security interest, except those of the Administrative Agent for the benefit
of Secured Parties and Permitted Liens.

 

(viii) In the event any amounts due and owing in excess of $500,000
individually, or $1,000,000 in the aggregate amount (in the case of aggregate
amounts, in increments of $100,000 or greater on any such amounts due and
owing), are in dispute between any Account Debtor and a Grantor (which shall

 

12



--------------------------------------------------------------------------------

include without limitation any dispute in which an offset claim or counterclaim
may result), such Grantor shall provide the Administrative Agent with written
notice thereof as soon as practicable, explaining in detail the reason for the
dispute, all claims related thereto and the amount in controversy.

 

(b) Inventory. With respect to its Inventory whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

 

(i) Each Grantor shall keep accurate and complete records of its Inventory in
reasonable detail in the ordinary course of business, and shall furnish to the
Administrative Agent upon request of the Administrative Agent no more frequently
than once per fiscal quarter so long as no Event of Default has occurred and is
continuing, a current schedule of Inventory (“Schedule of Inventory”) based upon
its most recent physical inventory and its periodic inventory records. Each
Grantor shall conduct a physical inventory no less frequently than annually, and
shall furnish to the Administrative Agent such other documents and reports
thereof as the Administrative Agent shall reasonably request with respect to the
Inventory.

 

(ii) Except in the ordinary course of business, all Inventory is and shall at
all times be located only at such Grantor’s locations as set forth on Schedule
7(f) attached hereto or at such other locations as to which such Grantor has
complied with Section 7(f) hereof. Except as permitted by the Credit Agreement,
no Grantor shall, other than in the ordinary course of business in connection
with its sale, lease, license or other permitted Disposition, remove any
Inventory having an aggregate value in excess of that stated in the preceding
sentence from such locations.

 

(iii ) If any Account Debtor returns any Inventory to a Grantor after shipment
thereof, and such return generates a credit in excess of $50,000 on any
individual Account or $200,000 in the aggregate on any Accounts of such Account
Debtor, such Grantor shall notify the Administrative Agent in writing of the
same as soon as practicable.

 

(c) Equipment. With respect to its Equipment whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that:

 

(i) The Grantors, as soon as practicable following a request therefor by the
Administrative Agent, shall deliver to the Administrative Agent any and all
evidence of ownership of any of the Equipment.

 

(ii) The Grantors shall maintain accurate, itemized records describing the kind,
type, quality, quantity and value of its Equipment and shall furnish to the
Administrative Agent upon request of the Administrative Agent no more

 

13



--------------------------------------------------------------------------------

frequently than once per fiscal quarter so long as no Event of Default has
occurred and is continuing a current schedule containing the foregoing
information.

 

(iii) All Equipment, is and shall at all times be located only at such Grantor’s
locations as set forth on Schedule 7(f) attached hereto or at such other
locations as to which such Grantor has complied with Section 7(f) hereof. No
Grantor shall, other than as expressly permitted under the Credit Agreement,
sell, lease, transfer, dispose of or remove any Equipment from such locations.

 

(d) Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

 

(i) Each Grantor shall (i) maintain at all times, and furnish to the
Administrative Agent upon request of the Administrative Agent no more frequently
than once per fiscal quarter so long as no Event of Default has occurred and is
continuing, a current list identifying in reasonable detail each Supporting
Obligation relating to any Collateral from a single obligor in excess of
$100,000, and (ii) upon the request of the Administrative Agent from time to
time following the occurrence and during the continuance of any Default or Event
of Default, deliver to the Administrative Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by the Grantor) and information as may be
necessary to enable the Administrative Agent to realize upon the Supporting
Obligations in accordance with their respective terms or transfer the Supporting
Obligations as may be permitted under the Loan Documents or by applicable Law.

 

(ii) With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$100,000, each Grantor shall, cause the issuer thereof to execute and deliver to
the Administrative Agent a Qualifying Control Agreement.

 

(iii) With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $100,000, each Grantor shall, at the Administrative Agent’s
request upon and during the continuance of any Default or Event of Default,
deliver to the Administrative Agent a duly executed, undated transfer form in
blank sufficient in form and substance under the terms of the related letter of
credit to effect, upon completion and delivery to the letter of credit issuer
together with any required fee, the transfer of such letter of credit to the
transferee identified in such form. Each Grantor hereby expressly authorizes the
Administrative Agent following the occurrence and during the continuance of any
Event of Default to complete and tender each such transfer form as transferor in
its own name or in the name, place and stead of the Grantor in order to effect
any such transfer, either to the Administrative Agent or to another transferee,
as the case may be, in connection

 

14



--------------------------------------------------------------------------------

with any sale or other disposition of Collateral or for any other purpose
permitted under the Loan Documents or by applicable Law.

 

(e) Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

 

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor other than interests in Subsidiaries in which such Grantor has granted a
Lien to the Administrative Agent for the benefit of the Secured Parties pursuant
to a Pledge Agreement.

 

(ii) Except with the express prior written consent of the Administrative Agent
in each instance, all Investment Property other than interests in Subsidiaries
in which such Grantor has granted a Lien to the Administrative Agent for the
benefit of the Secured Parties pursuant to a Pledge Agreement shall be
maintained at all times in the form of (a) certificated securities, which
certificates shall have been delivered to the Administrative Agent together with
duly executed undated stock powers endorsed in blank pertaining thereto, or (b)
security entitlements credited to one or more securities accounts as to each of
which the Administrative Agent has received (1) copies of the account agreement
between the applicable securities intermediary and the Grantor and the most
recent statement of account pertaining to such securities account (each
certified to be true and correct by an officer of the Grantor) and (2) a
Qualifying Control Agreement from the applicable securities intermediary which
remains in full force and effect and as to which the Administrative Agent has
not received any notice of termination. Without limiting the generality of the
foregoing, no Grantor shall cause, suffer or permit any Investment Property to
be credited to or maintained in any securities account not listed on Schedule
9(e) attached hereto except in each case upon giving not less than thirty (30)
days’ prior written notice to the Administrative Agent and taking or causing to
be taken at such Grantor’s expense all such Perfection Action, including the
delivery of such Perfection Documents, as may be reasonably requested by the
Administrative Agent to perfect or protect, or maintain the perfection and
priority of, the Lien of the Administrative Agent for the benefit of the Secured
Parties in Collateral contemplated hereunder.

 

(iii) All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder, provided, however, that cash dividends paid to a Grantor as record
owner of the Investment Property may be disbursed to and retained by such
Grantor so long as no Event of Default shall have occurred and be continuing,
free from any Lien hereunder.

 

15



--------------------------------------------------------------------------------

(iv) So long as no Event of Default shall have occurred and be continuing, the
registration of Investment Property in the name of a Grantor as record and
beneficial owner shall not be changed and such Grantor shall be entitled to
exercise all voting and other rights and powers pertaining to Investment
Property for all purposes not inconsistent with the terms hereof or of any
Qualifying Control Agreement relating thereto.

 

(v) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of the Grantors to exercise
the voting or consensual rights and powers which it is authorized to exercise
pursuant to clause (iv) immediately above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Grantor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Investment Property upon the
occurrence and during the continuance of any Event of Default, which proxy is
coupled with an interest and is irrevocable until the Facility Termination Date,
and each Grantor hereby agrees to provide such further proxies as the
Administrative Agent may request; provided, however, that the Administrative
Agent in its discretion may from time to time refrain from exercising, and shall
not be obligated to exercise, any such voting or consensual rights or such
proxy. For purposes of this Security Agreement, “Facility Termination Date”
means the date as of which all of the following shall have occurred: (a) the
Borrower shall have permanently terminated the credit facilities under the Loan
Documents by final payment in full of all Outstanding Amounts, together with all
accrued and unpaid interest and fees thereon, other than (i) the undrawn portion
of Letters of Credit and (ii) all letter of credit fees relating thereto
accruing after such date (which fees shall be payable solely for the account of
the L/C Issuer and shall be computed (based on interest rates and the Applicable
Rate then in effect) on such undrawn amounts to the respective expiry dates of
the Letters of Credit), in each case as have been fully Cash Collateralized or
as to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the L/C Issuer shall have been made; (b) all
Commitments shall have terminated or expired; (c) the obligations and
liabilities of the Borrower and each other Loan Party under all Related Credit
Arrangements shall have been fully, finally and irrevocably paid and satisfied
in full and the Related Credit Arrangements shall have expired or been
terminated, or other arrangements satisfactory to the counterparties shall have
been made with respect thereto; and (d) the Borrower and each other Loan Party
shall have fully, finally and irrevocably paid and satisfied in full all other
Obligations (except for obligations consisting of continuing indemnities and
other contingent Obligations of the Borrower or any Loan Party that may be owing
to the Administrative Agent and each of its Related Parties or any Lender
pursuant to the Loan Documents and

 

16



--------------------------------------------------------------------------------

expressly survive termination of the Credit Agreement or any other Loan
Document).

 

(vi) Upon the occurrence and during the continuance of any Default or Event of
Default, all rights of the Grantors to receive and retain cash dividends and
other distributions upon or in respect to Investment Property pursuant to clause
(iii) above shall cease and shall thereupon be vested in the Administrative
Agent for the benefit of the Secured Parties, and each Grantor shall, or shall
cause, all such cash dividends and other distributions with respect to the
Investment Property to be promptly delivered to the Administrative Agent
(together, if the Administrative Agent shall request, with any documents related
thereto) to be held, released or disposed of by it hereunder or, at the option
of the Administrative Agent, to be applied to the Secured Obligations.

 

(f) Deposit Accounts. With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

 

(i) Schedule 9(f) attached hereto contains a true and complete description of
(x) the name and address of each depositary institution with which such Grantor
maintains a Deposit Account in which collected balances or deposits in excess of
$100,000 are or could reasonably be expected to be credited or maintained.

 

(ii) Except with the express prior written consent of the Administrative Agent
in each instance, all Deposit Accounts in which collected balances or deposits
in excess of $100,000 are or may at any time be credited or maintained shall be
maintained at all times with depositary institutions as to which the
Administrative Agent shall have received a Qualifying Control Agreement. Without
limiting the generality of the foregoing and except as permitted by the Credit
Agreement, no Grantor shall cause, suffer or permit (x) any deposit in excess of
$100,000 to be evidenced by a certificate of deposit unless such certificate of
deposit is a negotiable instrument and immediately upon receipt thereof such
certificate shall have been delivered to the Administrative Agent, together with
a duly executed undated assignment in blank affixed thereto, or (y) any Deposit
Account not listed on Schedule 9(f) attached hereto in which collected balances
or deposits in excess of $100,000 are or may at any time be credited or
maintained to be opened or maintained except in each case upon giving not less
than thirty (30) days’ prior written notice to the Administrative Agent and
taking or causing to be taken at such Grantor’s expense all such Perfection
Action, including the delivery of such Perfection Documents, as may be
reasonably requested by the Administrative Agent to perfect or protect, or
maintain the perfection and priority of, the Lien of the Administrative Agent
for the benefit of the Secured Parties in Collateral contemplated hereunder.

 

17



--------------------------------------------------------------------------------

(g) Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

 

(i) Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper (other than electronic Chattel Paper and the
electronic components of hybrid Chattel Paper); provided, however, that (x) upon
the request of the Administrative Agent upon the occurrence and during the
continuance of any Event of Default, such Grantor shall immediately deliver
physical possession of such Chattel Paper to the Administrative Agent or its
designee, and (y) in the event that there shall be created more than one
original counterpart of any physical document that alone or in conjunction with
any other physical or electronic document constitutes Chattel Paper, then such
counterparts shall be numbered consecutively starting with “1” and such Grantor
shall retain the counterpart numbered “1”.

 

(ii) All counterparts of all tangible Chattel Paper (and the tangible components
of hybrid Chattel Paper) shall immediately upon the creation or acquisition
thereof by any Grantor be conspicuously legended as follows: “A FIRST PRIORITY
SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK OF AMERICA,
N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR CERTAIN LENDERS PURSUANT TO A
SECURITY AGREEMENT DATED AS OF                     , 2004 AS AMENDED FROM TIME
TO TIME. NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER PERSON MAY
BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL PAPER OR OF
ANY COUNTERPART HEREOF EXCEPT BY OR WITH THE CONSENT OF THE AFORESAID
ADMINISTRATIVE AGENT AS PROVIDED IN SUCH SECURITY AGREEMENT.” In the case of
electronic Chattel Paper (including the electronic components of hybrid Chattel
Paper) and except as provided in the Credit Agreement, no Grantor shall create
or acquire any such Chattel Paper unless, prior to such acquisition or creation,
it shall have taken such Perfection Action as the Administrative Agent may
require to perfect by control the security interest of the Administrative Agent
for the benefit of the Secured Parties in such Collateral.

 

(iii) Except as permitted by the Credit Agreement, other than in the ordinary
course of business and in keeping with reasonable and customary practice, no
Grantor shall amend, modify, waive or terminate any provision of, or fail to
exercise promptly and diligently each material right or remedy conferred under
or in connection with, any Chattel Paper, in any case in such a manner as could
reasonably be expected to materially adversely affect the value of affected
Chattel Paper as collateral.

 

18



--------------------------------------------------------------------------------

(h) Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

 

(i) Each Grantor shall (i) maintain at all times, and furnish to the
Administrative Agent upon request of the Administrative Agent no more frequently
than once per fiscal quarter so long as no Event of Default has occurred and is
continuing, a current list identifying in reasonable detail Instruments of which
such Grantor is the payee or holder and having a face amount payable in excess
of $100,000, and (ii) upon the request of the Administrative Agent from time to
time following the occurrence and during the continuance of any Default or Event
of Default, deliver to the Administrative Agent the originals of all such
Instruments, together with duly executed undated endorsements in blank affixed
thereto and such other documentation and information as may be necessary to
enable the Administrative Agent to realize upon the Instruments in accordance
with their respective terms or transfer the Instruments as may be permitted
under the Loan Documents or by applicable Law.

 

(ii) Except as permitted by the Credit Agreement, other than in the ordinary
course of business and in keeping with reasonable and customary practice, no
Grantor shall amend, modify, waive or terminate any provision of, or fail to
exercise promptly and diligently each material right or remedy conferred under
or in connection with, any Instrument, in any case in such a manner as could
reasonably be expected to materially adversely affect the value of affected
Instrument as collateral.

 

(i) Commercial Tort Claims. With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

 

(i) Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which the Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $100,000 (“Grantor Claims”).
Each Grantor shall furnish to the Administrative Agent from time to time upon
its reasonable request a certificate of an officer of such Grantor referring to
this Section 9(i) and (x) identifying all Grantor Claims that are not then
described on Schedule 9(i) attached hereto and stating that each of such
additional Grantor Claims shall be deemed added to such Schedule 9(i) and shall
constitute a Commercial Tort Claim, a Grantor Claim, and additional Collateral
hereunder, and (y) summarizing the status or disposition of any Grantor Claims
that have been settled, or have been made the subject of any binding mediation,
judicial or arbitral proceeding, or any judicial or arbitral order on the
merits, or that have been abandoned. With respect to each such additional
Grantor Claim, such

 

19



--------------------------------------------------------------------------------

Grantor Claim shall be and become part of the Collateral hereunder from the date
such claim is identified to the Administrative Agent as provided above without
further action, and (ii) the Administrative Agent is hereby authorized at the
expense of the applicable Grantor to execute and file such additional financing
statements or amendments to previously filed financing statements, and take such
other action as it may deem necessary or advisable, to perfect the Lien on such
additional Grantor Claims conferred hereunder, and the Grantor shall, if
required by applicable Law or otherwise at the request of the Administrative
Agent, execute and deliver such Perfection Documents and take such other
Perfection Action as the Administrative Agent may determine to be necessary or
advisable to perfect or protect the Lien of the Administrative Agent for the
benefit of the Secured Parties in such additional Grantor Claims conferred
hereunder.

 

(j) Internet Property Rights. With respect to its rights, titles and interests
in and to any internet domain names or registration rights relating thereto, and
any internet websites or the content thereof (collectively, “Internet Property
Rights”) whether now existing or hereafter created or acquired and wheresoever
located, each Grantor represents, warrants and covenants to the Administrative
Agent for the benefit of the Secured Parties that:

 

(i) Schedule 9(j) attached hereto contains a true and complete description of
(t) each material internet domain name registered to such Grantor or in which
such Grantor has ownership, operating or registration rights, (u) the name and
address of the registrar for such internet domain name, (v) the registration
identification information for such internet domain name, (w) the name of each
internet website operated (whether individually or jointly with others) by such
Grantor, (x) the name and address of each internet service provider through whom
each such website is operated, (y) the name and address of each operator of each
other internet site, internet search engine, internet directory or Web browser
with whom such Grantor maintains any advertising or linking relationship which
is material to the operation of or flow of internet traffic to such Grantor’s
website, and (z) each technology licensing and other agreement that is material
either to the operation of such Grantor’s website or to the advertising and
linking relationships described in clause (y), and the name and address of each
other party to such agreement.

 

(ii) Such Grantor shall cause to be delivered to the Administrative Agent at or
prior to the Closing Date with respect to each material internet domain name
registered to such Grantor an undated transfer document, duly executed in blank
by such Grantor and in the form required by the applicable internet domain name
registrar, sufficient to effect the transfer of each internet domain name to the
transferee thereof named in such transfer form upon delivery to such registrar.
Without limiting the generality of the foregoing and except as permitted by the
Credit Agreement, no Grantor shall acquire any rights to any material internet
domain name not listed on Schedule 9(j) attached hereto except in each case upon
giving not less than ten (10) days’ prior written notice thereof to the

 

20



--------------------------------------------------------------------------------

Administrative Agent, which notice shall be accompanied by an appropriate
supplement to Schedule 9(j) reflecting such additional name, the delivery of
additional executed internet domain name transfer documents executed in blank
with respect thereto, and taking or causing to be taken at such Grantor’s
expense all such Perfection Action, including the delivery of such Perfection
Documents, as may be reasonably requested by the Administrative Agent to perfect
or protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder. Without limiting the foregoing, each Grantor shall
furnish to the Administrative Agent and the Lenders, upon the reasonable request
of the Administrative Agent, such supplements to Schedule 9(j) from time to time
as shall be necessary to keep such Schedule true and complete at all times.

 

(iii) So long as no Event of Default shall have occurred and be continuing, the
registration of Internet Property Rights in the name of a Grantor shall not be
changed and such Grantor shall be entitled to exercise all rights and powers
with respect thereto not inconsistent with the terms hereof .

 

(iv) Each Grantor hereby expressly authorizes the Administrative Agent following
the occurrence and during the continuance of any Event of Default to (i)
complete and tender each internet domain name transfer document in its own name
or in the name, place and stead of the Grantor in order to effect the transfer
of any internet domain name registration, either to the Administrative Agent or
to another transferee, as the case may be, and (ii) maintain, obtain access to,
and continue to operate, in its own name or in the name, place and stead of such
Grantor, such Grantor’s internet website and the contents thereof, and all
related advertising, linking and technology licensing and other contractual
relationships, in each case in connection with the maintenance, preservation,
operation, sale or other disposition of Collateral or for any other purpose
permitted under the Loan Documents or by applicable Law.

 

10. Casualty and Liability Insurance Required.

 

(a) Each Grantor will keep the Collateral continuously insured against such
risks as are customarily insured against by businesses of like size and type
engaged in the same or similar operations including:

 

(i) casualty insurance on the Inventory and the Equipment in an amount not less
than the full insurable value thereof, against loss or damage by theft, fire,
lightning and other hazards ordinarily included under uniform broad form
standard extended coverage policies, limited only as may be provided in the
standard broad form of extended coverage endorsement at the time in use in the
states in which the Collateral is located;

 

(ii) comprehensive general liability insurance against claims for bodily injury,
death or property damage occurring with or about such Collateral (such

 

21



--------------------------------------------------------------------------------

coverage to include provisions waiving subrogation against the Secured Parties,
except in the event of their gross negligence or willful misconduct as a cause
of such injury, death or property damage), with the Administrative Agent and the
Lenders as additional insureds thereunder, in amounts as shall be reasonably
satisfactory to Administrative Agent;

 

(iii) liability insurance with respect to the operation of its facilities under
the workers’ compensation laws of the states in which such Collateral is
located, in amounts as shall be reasonably satisfactory to Administrative Agent;
and

 

(iv) business interruption insurance in amounts as shall be reasonably
satisfactory to Administrative Agent.

 

(b) Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):

 

(i) may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by the Borrower;

 

(ii) shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the
Administrative Agent;

 

(iii) shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause except for
workers compensation policies, the deductible amount, if any, and the standard
mortgagee endorsement clause) as are generally considered standard provisions
for the type of insurance involved and are reasonably acceptable in all respects
to the Administrative Agent;

 

(iv) shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without the insurer’s agreement to endeavor to
provide at least fifteen (15) days’ prior written notice to the Administrative
Agent, except for non-payment of premium, as to which such policies shall
provide for at least ten (10) days’ prior written notice to the Administrative
Agent;

 

(v) without limiting the generality of the foregoing, all insurance policies
(other than those in respect of workers compensation and any umbrella/excess
liability policies, which are paid to the first named insured thereunder only)
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Administrative Agent, for the benefit of the Secured Parties, as loss payee and
the Administrative Agent and Lenders as additional parties insured thereunder in
respect of any claim for payment.

 

22



--------------------------------------------------------------------------------

(c) Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Security Agreement.

 

(d) Each Grantor hereby makes, constitutes and appoints the Administrative Agent
(and all officers, employees or agents designated by the Administrative Agent),
for the benefit of the Secured Parties, as such Grantor’s true and lawful
attorney to the extent permitted by the applicable insurance policy (and
agent-in-fact) for the purpose of making and settling claims with the insurance
companies under such policies of insurance, endorsing the name of such Grantor
on any check, draft, instrument or other item or payment for the proceeds of
such policies of insurance and for making all determinations and decisions with
respect to such policies of insurance, which appointment is coupled with an
interest and is irrevocable; provided, however, that the powers pursuant to such
appointment shall be exercisable only upon the occurrence and during the
continuation of an Event of Default.

 

(e) In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the
Administrative Agent may (but shall be under no obligation to), upon notice to
such Grantor, without waiving or releasing any Secured Obligation or Default or
Event of Default by such Grantor hereunder, contract for the required policies
of insurance and pay the premiums on the same or make any required repairs,
renewals and replacements; and all sums so disbursed by Administrative Agent,
including reasonable Attorney Costs, court costs, expenses and other charges
related thereto, shall be payable on demand by such Grantor to the
Administrative Agent, shall be additional Secured Obligations secured by the
Collateral, and (in addition to other rights and remedies resulting from such
nonpayment), upon the request of the Required Lenders pursuant to Section
2.09(b)(ii) of the Credit Agreement, shall bear interest from the date of demand
until paid in full at the Default Rate.

 

(f) Each Grantor agrees that to the extent that it shall fail to maintain, or
fail to cause to be maintained, the full insurance coverage required by Section
10(a), it shall in the event of any loss or casualty pay promptly to the
Administrative Agent, for the benefit of the Secured Parties, to be held in a
separate account for application in accordance with the provisions of Sections
10(h), such amount as would have been received as Net Proceeds (as hereinafter
defined) by the Administrative Agent, for the benefit of the Secured Parties,
under the provisions of Section 10(h) had such insurance been carried to the
extent required.

 

(g) The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 10(a)(ii) and 10(a)(iii) shall be applied to the extent claims
thereunder have not been satisfied by such Grantor toward satisfaction of the
claim or liability with respect to which such insurance proceeds may be paid.

 

23



--------------------------------------------------------------------------------

(h) The Net Proceeds of the insurance carried with respect to the Collateral
pursuant to the provisions of Section 10(a)(i) hereof shall be paid to such
Grantor and held by such Grantor in a separate account and applied, as long as
no Event of Default shall have occurred and be continuing, as follows: after any
loss under any such insurance and payment of the proceeds of such insurance,
each Grantor shall have a period of thirty (30) days after payment of the
insurance proceeds with respect to such loss to elect to either (x) repair or
replace the Collateral so damaged, (y) deliver such Net Proceeds to the
Administrative Agent, for the benefit of the Secured Parties, as additional
Collateral or (z) apply such Net Proceeds to the acquisition of tangible assets
constituting Collateral used or useful in the conduct of the business of such
Grantor, subject to the provisions of this Security Agreement. If such Grantor
elects to repair or replace the Collateral so damaged, such Grantor agrees the
Collateral shall be repaired to a condition substantially similar to or of
better quality or higher value than its condition prior to damage or replaced
with Collateral in a condition substantially similar to or of better quality or
higher value than the condition of the Collateral so replaced prior to damage.
At all times during which an Event of Default shall have occurred and be
continuing, the Administrative Agent shall be entitled to receive direct and
immediate payment of the proceeds of such insurance and such Grantor shall take
all action as the Administrative Agent may reasonably request to accomplish such
payment. Notwithstanding the foregoing, in the event such Grantor shall receive
any such proceeds, such Grantor shall immediately deliver such proceeds
following the occurrence and during the continuance of an Event of Default to
such Administrative Agent for the benefit of the Secured Parties as additional
Collateral, and pending such delivery shall hold such proceeds in trust for the
benefit of the Secured Parties and keep the same segregated from its other
funds.

 

(i) “Net Proceeds” when used with respect to any insurance proceeds shall mean
the gross proceeds from such proceeds, award or other amount, less all taxes,
fees and expenses (including Attorney Costs) incurred in the realization
thereof.

 

(j) In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the
Administrative Agent. Each such notice shall describe generally the nature and
extent of such damage, destruction, loss, claim or proceeding. Subject to
Section 10(d), each Grantor is hereby authorized and empowered to adjust or
compromise any loss under any such insurance other than losses relating to
claims made directly against any Secured Party as to which the insurance
described in Section 10(a)(ii) or (iii) is applicable.

 

(k) The provisions contained in this Security Agreement pertaining to insurance
shall be cumulative with any additional provisions imposing additional insurance
requirements with respect to the Collateral or any other property on which a
Lien is conferred under any Security Instrument.

 

11. Rights and Remedies Upon Event of Default. Upon and after an Event of
Default, the Administrative Agent shall have the following rights and remedies
on behalf of the Secured Parties in addition to any rights and remedies set
forth elsewhere in this Security

 

24



--------------------------------------------------------------------------------

Agreement or the other Loan Documents, all of which may be exercised with or, if
allowed by Law, without notice to a Grantor:

 

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable Law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by Law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

 

(b) The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

 

(c) The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
(ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties, and (iii) notify any or all Persons party to a Qualifying
Control Agreement or who otherwise have possession of or control over any
Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;

 

(d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto; (iii)
discharge and release all or any Payment Collateral; (iv) take control, in any
manner, of any item of payment or proceeds referred to in Section 5 above; (v)
prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive

 

25



--------------------------------------------------------------------------------

such Grantor’s mail, including notifying the post office authorities to change
the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate; (x)
notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that Administrative Agent has a security
interest therein for the benefit of the Secured Parties (provided that the
Administrative Agent may at any time give such notice to an Account Debtor that
is a department, agency or authority of the United States government); each
Grantor hereby agrees that any such notice, in the Administrative Agent’s sole
discretion, may (but need not) be sent on such Grantor’s stationery, in which
event such Grantor shall co-sign such notice with the Administrative Agent if
requested to do so by the Administrative Agent; and (xi) do all acts and things
and execute all documents necessary, in Administrative Agent’s sole discretion,
to collect the Payment Collateral; and

 

(e) The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement to the extent permitted by such agreement), each of
which shall remain in full force and effect until the Facility Termination Date,
to use, without charge, each of the labels, patents, copyrights, names, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature owned or licensed by any Grantor, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Collateral. If any of the Collateral shall require repairs, maintenance,
preparation or the like, or is in process or other unfinished state, the
Administrative Agent shall have the right, but shall not be obligated, to
perform such repairs, maintenance, preparation, processing or completion of
manufacturing for the purpose of putting the same in such saleable form as the
Administrative Agent shall deem appropriate, but the Administrative Agent shall
have the right to sell or dispose of the Collateral without such processing and
no Grantor shall have any claim against the Administrative Agent for the value
that may have been added to such Collateral with such processing. In addition,
each Grantor agrees that in the event notice is necessary under applicable law,
written notice mailed to such Grantor in the manner specified herein ten (10)
days prior to the date of public sale of any of the Collateral or prior to the
date after which any private sale or other disposition of the

 

26



--------------------------------------------------------------------------------

Collateral will be made shall constitute commercially reasonable notice to such
Grantor. All notice is hereby waived with respect to any of the Collateral which
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, free from any right
of redemption which is hereby expressly waived by such Grantor and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.

 

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorney Costs) of retaking, holding, storing, processing and preparing for
sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of Section
8.03 of the Credit Agreement. Each Grantor shall be liable to the Administrative
Agent, for the benefit of the Secured Parties, and shall pay to the
Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

 

12. Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent as
the Grantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Security Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power

 

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

 

(c) to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations;

 

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and

 

27



--------------------------------------------------------------------------------

(e) to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

 

13. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.

 

14. Certain Waivers by the Grantors. Each Grantor waives to the extent permitted
by applicable Law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (z) pursue any
other remedy in its power; (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity; (c) any right
of subrogation; and (d) any right to enforce any remedy which any Secured Party
or any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Grantor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable Law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (i) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (ii) apply such Collateral or other security and direct the
order or manner of sale thereof as such Secured Party or obligee in its
discretion may determine.

 

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

 

15. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

 

28



--------------------------------------------------------------------------------

16. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Security Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any other Loan Document or by virtue of any statute
or rule of law. Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

 

17. Anti-Marshaling Provisions. The right is hereby given by each Grantor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this
Security Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any other Loan Document.

 

18. Entire Agreement. This Security Agreement and each Security Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents. The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof. Neither this Security
Agreement nor any Security Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

 

19. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

 

29



--------------------------------------------------------------------------------

20. Binding Agreement; Assignment. This Security Agreement and each Security
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein or in
the Credit Agreement, in the Collateral or any part thereof or interest therein.
Without limiting the generality of the foregoing sentence of this Section 20,
any Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to the Administrative
Agent and to the Secured Parties shall include any successor thereof or
permitted assignee, and any other obligees from time to time of the Secured
Obligations.

 

21. Related Credit Arrangements. All obligations of each Grantor under or in
respect of Related Credit Arrangements to which any Lender or its Affiliates is
a party shall be deemed to be Secured Obligations secured hereby, and each
Lender or Affiliate of a Lender party to any such Related Credit Arrangement
shall be deemed to be a Secured Party hereunder with respect to such Secured
Obligations; provided, however, that such obligations shall cease to be Secured
Obligations at such time, prior to the Facility Termination Date, as such Person
(or Affiliate of such Person) shall cease to be a “Lender” under the Credit
Agreement.

 

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and only to the extent
expressly provided in the Loan Documents. Each Secured Party not a party to the
Credit Agreement who obtains the benefit of this Security Agreement by virtue of
the provisions of this Section shall be deemed to have acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

 

22. Severability. The provisions of this Security Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

23. Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it

 

30



--------------------------------------------------------------------------------

shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart executed by the Grantor against whom
enforcement is sought. Without limiting the foregoing provisions of this Section
23, the provisions of Section 10.10 of the Credit Agreement shall be applicable
to this Security Agreement.

 

24. Termination. (a) Subject to the provisions of Section 13, this Security
Agreement and each Security Joinder Agreement, and all obligations of the
Grantors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.

 

(b) In the event that any Collateral is Disposed of or released pursuant to and
in accordance with the Credit Agreement, such Collateral shall be sold or
otherwise Disposed of free and clear of the Lien created by the Security
Instruments and the obligations of this Security Agreement, and the
Administrative Agent, at the request and expense of the Borrower, will duly
assign, deliver and transfer to such Grantor (without recourse and without any
representations or warranties) such of the Collateral as is then being (or has
been) released and as may be in possession of the Administrative Agent, for the
benefit of the Secured Parties, and has not theretofore been released pursuant
to this Security Agreement. The Administrative Agent shall have no liability
whatsoever to any Secured Party as the result of any release of Collateral by it
as permitted by this Section 24.

 

(c) The Administrative Agent shall deliver to the Borrower such other documents
or releases and take any other actions at the sole cost and expense of the
Borrower as the Borrower may reasonably request to release the Liens granted
hereby.

 

25. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to the Borrower, at the address for the giving of notice then in effect
under the Credit Agreement, (b) with respect to any Grantor, at the address then
in effect for the giving of notices to such Grantor under the Guaranty to which
it is a party, and (c) with respect to the Administrative Agent or a Lender, at
the Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Schedule 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

 

26. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the

 

31



--------------------------------------------------------------------------------

Grantors or to the parties to this Security Agreement shall be deemed to include
such Person as a Grantor hereunder. Each Security Joinder Agreement shall be
accompanied by the Supplemental Schedules referred to therein, appropriately
completed with information relating to the Grantor executing such Security
Joinder Agreement and its property. Each of the applicable Schedules attached
hereto shall be deemed amended and supplemented without further action by such
information reflected on the Supplemental Schedules.

 

27. Rules of Interpretation. The rules of interpretation contained in Article I
of the Credit Agreement shall be applicable to this Security Agreement and each
Security Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any Credit Extensions referred to herein or secured hereby.

 

28. Inconsistencies. If any provision of this Security Agreement is inconsistent
with any provision in the Credit Agreement, the provision of such Credit
Agreement shall govern.

 

29. Governing Law; Venue.

 

(a) GOVERNING LAW. THIS SECURITY AGREEMENT AND ANY SECURITY JOINDER AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT, ANY SECURITY JOINDER AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECURITY AGREEMENT, ANY SECURITY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT, ANY SECURITY JOINDER AGREEMENT OR ANY OTHER

 

32



--------------------------------------------------------------------------------

LOAN DOCUMENT AGAINST THE GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT, ANY SECURITY JOINDER AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 25. NOTHING IN THIS
SECURITY AGREEMENT, ANY SECURITY JOINDER AGREEMENT OR ANY OTHER LOAN DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

30. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT, ANY SECURITY JOINDER AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT, ANY
SECURITY JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Signature pages follow.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

GRANTORS:

BEARINGPOINT, INC.

BEARINGPOINT AMERICAS, INC.

BEARINGPOINT GLOBAL, INC.

BEARINGPOINT GLOBAL OPERATIONS, INC.

BEARINGPOINT INTERNATIONAL I, INC.

BEARINGPOINT USA, INC.

METRIUS, INC.

OAD ACQUISITION CORP.

OAD GROUP, INC.

PEATMARWICK, INC.

SOFTLINE ACQUISITION CORP.

SOFTLINE CONSULTING & INTEGRATORS, INC.

By:   /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer

BEARINGPOINT GLOBAL DELAWARE, LLC

BEARINGPOINT, LLC

By:   BEARINGPOINT, INC., as managing member     By:   /s/ Patrick H. Kinzler  
  Name:   Patrick H. Kinzler     Title:   Treasurer

BEARINGPOINT ENTERPRISE HOLDINGS, LLC

BEARINGPOINT ISRAEL, LLC

BEARINGPOINT RUSSIA, LLC

BEARINGPOINT SOUTH PACIFIC, LLC

BEARINGPOINT SOUTHEAST ASIA, LLC

BEARINGPOINT TECHNOLOGY

    PROCUREMENT SERVICES, LLC

I2 MID ATLANTIC LLC

I2 NORTHWEST LLC

PELOTON HOLDINGS, L.L.C.

By:   BEARINGPOINT, LLC, as managing member     By:   BEARINGPOINT, INC., as
managing member         By:   /s/ Patrick H. Kinzler         Name:   Patrick H.
Kinzler         Title:   Treasurer BEARINGPOINT BG, LLC By:  

BEARINGPOINT GLOBAL OPERATIONS, INC.,

as managing member

    By:   /s/ Patrick H. Kinzler     Name:   Patrick H. Kinzler     Title:  
Treasurer BEARINGPOINT PUERTO RICO, LLC By:  

BEARINGPOINT AMERICAS, INC.,

as managing member

    By:   /s/ Patrick H. Kinzler     Name:   Patrick H. Kinzler     Title:  
Treasurer

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.

By:   /s/ B. Kenneth Burton, Jr. Name:   B. Kenneth Burton, Jr. Title:   Vice
President

 

Signature Page

Security Agreement



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

 

Form of Security Joinder Agreement

 

SECURITY JOINDER AGREEMENT

 

THIS SECURITY JOINDER AGREEMENT (the “Security Joinder Agreement”), dated as of
                 , 20     is made by                                          ,
a                          (the “Joining Grantor”), and delivered to BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Credit Agreement (as amended, revised, modified,
supplemented or amended and restated from time to time, the “Credit Agreement”),
dated as of December 23, 2004, by and among BEARINGPOINT, INC. (the “Borrower”),
the Lenders party thereto and the Administrative Agent. All capitalized terms
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement.

 

WHEREAS, the Joining Grantor is a Subsidiary and required by the terms of the
Credit Agreement to become a “Guarantor” under the Credit Agreement and be
joined as a party to the Security Agreement as a Grantor (as defined in the
Security Agreement); and

 

WHEREAS, the Joining Grantor will materially benefit directly and indirectly
from the credit facilities made available and to be made available to the
Borrower by the Lenders under the Credit Agreement;

 

NOW, THEREFORE, the Joining Grantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Security Agreement):

 

1. Joinder. The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), all with the same force and
effect as if the Joining Grantor were a signatory to the Security Agreement.

 

2. Affirmations. The Joining Grantor hereby acknowledges and reaffirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Grantor contained in the Security Agreement.

 

A-1



--------------------------------------------------------------------------------

3. Supplemental Schedules. Attached to this Security Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement. The Joining
Grantor represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Grantor and its properties
and affairs is true, complete and accurate as of the date hereof.

 

4. Severability. The provisions of this Security Joinder Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Security Joinder Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.

 

5. Counterparts. This Security Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Grantor. Without limiting the foregoing provisions of this Sections
4 and 5, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Security Joinder Agreement.

 

6. Delivery. Joining Grantor hereby irrevocably waives notice of acceptance of
this Security Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents and the Related Credit Arrangements made and maintained, in reliance
on this Security Joinder Agreement and the Grantor’s joinder as a party to the
Security Agreement as herein provided.

 

7. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 28 and
29 of the Security Agreement are hereby incorporated by reference as if fully
set forth herein.

 

[Signature pages follow.]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.

 

JOINING GRANTOR:

 

By:

   

Name:

   

Title:

   

 

A-3



--------------------------------------------------------------------------------

Execution Version

 

SUPPLEMENTAL

SCHEDULE 7(f)

 

Grantor Information

 

I.

--------------------------------------------------------------------------------

 

II.

--------------------------------------------------------------------------------

 

III.

--------------------------------------------------------------------------------

 

IV.

--------------------------------------------------------------------------------

 

V.

--------------------------------------------------------------------------------

 

VI.

--------------------------------------------------------------------------------

 

VII.

--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

 

Jurisdiction of

Formation/

Form of
Equity/I.D.
Number

--------------------------------------------------------------------------------

 

Address of Chief

Executive Office

--------------------------------------------------------------------------------

 

Trade Styles

--------------------------------------------------------------------------------

 

Collateral

Locations

(and Type

of Collateral)

--------------------------------------------------------------------------------

 

Name and address

of Owner of

Collateral Location

(If other than Grantor)

--------------------------------------------------------------------------------

 

Relationship of

Persons listed in VI to

Grantor (e.g., lessor,

warehousemen)

--------------------------------------------------------------------------------

 

Delivered pursuant to Security Joinder Agreement of
                                                                             .

 

Applicable Date:             , 20    

 

A-4



--------------------------------------------------------------------------------

Execution Version

 

SUPPLEMENTAL

SCHEDULE 9(e)

 

Investment Property

 

Securities Accounts

--------------------------------------------------------------------------------

       

Other Investment Property

--------------------------------------------------------------------------------

Name and Address of

Securities Intermediary

--------------------------------------------------------------------------------

  

Account Number

--------------------------------------------------------------------------------

  

Name and Type

of Issuer

--------------------------------------------------------------------------------

  

Quantity of Shares

or Other Interest

--------------------------------------------------------------------------------

  

Certificate

Number(s)

--------------------------------------------------------------------------------

Grantor

                   

 

Delivered pursuant to Security Joinder Agreement of
                                                                             .

 

Applicable Date:             , 20    

 

A-5



--------------------------------------------------------------------------------

Execution Version

 

SUPPLEMENTAL

SCHEDULE 9(f)

 

Deposit Accounts

 

Grantor

--------------------------------------------------------------------------------

 

Name and Address of

Depository Institution

--------------------------------------------------------------------------------

 

Account No.

--------------------------------------------------------------------------------

  

Certificate of Deposit No.

(If applicable)

--------------------------------------------------------------------------------

 

Delivered pursuant to Security Joinder Agreement of
                                                                             .

 

Applicable Date:             , 20    

 

A-6



--------------------------------------------------------------------------------

Execution Version

 

SUPPLEMENTAL

SCHEDULE 9(i)

 

Commercial Tort Claims

 

Grantor

--------------------------------------------------------------------------------

 

Adverse Party(ies)

--------------------------------------------------------------------------------

 

Nature of Claim

--------------------------------------------------------------------------------

   Status of Claim


--------------------------------------------------------------------------------

 

Delivered pursuant to Security Joinder Agreement of
                                                                             .

 

Applicable Date:             , 20    

 

A-7



--------------------------------------------------------------------------------

Execution Version

 

SUPPLEMENTAL

SCHEDULE 9(j)

 

Internet Property Rights

 

As to each Grantor:

 

(i) Internet Domain Name

 

(ii) Name/Address of Registrar of such Internet Domain

 

(iii) Registration Identification Information of such Internet Domain

 

(iv) Name of Each Internet Website Operated by Grantor

 

(v) Name/Address of Internet Service Provider through whom each website is
operated

 

(vi) Name/Address of each operator of each other internet site, internet search
engine, internet directory or Web browser with whom such Grantor maintains any
advertising or linking relationship which is material to the operation of or
flow of internet traffic to Grantor’s website

 

(vii) List of the technology licensing and other agreements that are material to
the operation of such website or to the advertising and linking relationships,
including names and addresses of parties to each agreement

 

Delivered pursuant to Security Joinder Agreement of
                                                                             .

 

Applicable Date:             , 20    

 

A-8